Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
2.	 The abstract of the disclosure is objected to because it contains implied language “said” in “said detected DCI,” “said terminal device,” and “said data.” Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
3.	Claims 6-7 and 10-16 are objected to because of the following informalities:  
“Different DCI formats" in claim 6 (line 4), claim 7 (line 5), and claim 15 (line 4) should be replaced with - - the different DCI formats - - to be consistent with the first citation of “different DCI formats” in claim 6 (line 3), claim 7 (line 1-2), and claim 15 (line 3), respectively.
Claim 16 (line 3) recites “the same control information field” and it should be - - a same control information field - -, as “the same control information field” lacks antecedent basis.
Examiner suggests replacing “detecting” in claim 10 (lines 5 and 10) with – detect --.
Examiner suggests replacing “determine determining” in claim 10 (line 7) with – determine --.

Examiner suggests replacing “receive receiving” in claim 14 (line 5) with – receiving --.

Claim Interpretation
4.	Regarding claim 10, claim limitations “detection module,” “determination module,” and “transmission module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic “detection module,” “determination module,” and “transmission module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier, respectively. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 has been interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, also described in the specification, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “detection module” and “determination module” implemented by a processor, and “transmission module” implemented by a transceiver (See Specification, page 20, para 7). The claimed function achieved by the structure is also described in the specification (See FIG. 6, Specification, page 20, para 7, page 21, para 1-4).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 

7. 	Claims 1-3, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moulsley ‘919 (US 10,009,919, First Embodiment; “Moulsley ‘919”).
Regarding claims 1, 10, and 19, Moulsley ‘919 discloses a terminal device (col. 15:37-45; terminal UE), comprising:
a processor (col. 15:37-45 and 22:32-36; UE comprises a processor); and
a memory storing a program, which, when executed by the processor, causes the processor to perform one or more actions (col. 15:37-45 and 22:32-36; UE features are implemented in hardware, including a processor; although the reference does not explicitly disclose a memory storing a program, which, when executed by the processor, causes the processor to perform one or more actions, it is inherent in the reference that the UE comprises a memory storing a program which is executed by the processor in order for the processor to perform actions, because a processor in a device requires instructions to execute in order to implement features of the device, and because such instructions are required to be stored in a memory that the processor accesses in order to access the instructions and implement the features) comprising:
a detection module (col. 15:37-45 and 22:32-36; UE comprises a processor that implements UE features), configured to detecting Downlink Control Information (DCI) sent by a network device and configured to schedule data (col. 3:59-67, 4:1-10, and 15:37-59; eNB sends to the UE scheduling information for DL and UL traffic, in the form of DCI, over a PDCCH; the UE detects the DCI sent by the eNB to schedule traffic data);
col. 15:37-45 and 22:32-36; UE comprises a processor that implements UE features), configured to determine determining a basic numerology configured to transmit the data according to the DCI (col. 15:37-59 and 22:32-36; a DCI message contains a DCI format, received by the UE; thus, the UE determines a numerology that is the DCI format, according to the received DCI message); and
a transmission module (col.  1:23-26 and 15:37-59; eNB in a wireless communication network sends control channel messages to the UE in order to schedule resources for the UE to transmit on; although the reference does not explicitly disclose a transmission module, it is inherent in the reference that the UE comprises a transmission module, because a UE in a wireless communication network requires a transceiver to transmit data), configured to detecting the data sent by the network device or send the data to the network device, according to the basic numerology and the DCI (col. 3:59-67, 4:1-10, 15:37-59, and 16:49-56; UE receives the DCI message in the PDCCH, with scheduling information comprising resource allocation; the resource allocation information is contained in the DCI format of the DCI, where the allocated resources are used for the UL transmission; thus, the UE sends data on resources indicated in the numerology that is the DCI format comprised in the DCI; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claims 2, 11, and 20, Moulsley ‘919 discloses all the limitations with respect to claims 1, 10, and 19, respectively, as outlined above.
	Further, Moulsley ‘919 discloses wherein determining the basic numerology configured to transmit the data according to the DCI comprises:
determine determining the basic numerology configured to transmit the data from multiple predefined basic numerologies according to the detected DCI (col. 10:47-54 and 15:37-59; the UE decodes the received PDCCH message to decode the DCI format of a number of DCI formats, where the DCI formats are predefined).
Regarding claims 3 and 12, Moulsley ‘919 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
	Further, Moulsley ‘919 discloses wherein determining the basic numerology configured to transmit the data according to the DCI comprises:
determine determining the basic numerology configured to transmit the data according to a Cyclic Redundancy Check (CRC) code of the detected DCI (col. 10:60-67, 15:37-59, and 22:32-36; predefined DCI formats have an associated CRC, where the CRC is used by the UE to recognize the DCI, where the DCI contains the DCI format; thus, the UE determines the DCI format according to the CRC of the DCI format).

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moulsley ‘919, in view of Qiubin ‘430 (CN103974430A, “Qiubin ‘430”; copy of the eSpacenet translation provided by the applicant, and received on November 1, 2018).
Regarding claims 4 and 13, Moulsley ‘919 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Moulsley ‘919 discloses wherein determining the basic numerology configured to transmit the data according to the DCI comprises:
determine determining the basic numerology configured to transmit the data according to a DCI format of the detected DCI (col. 3:59-67, 4:1-10, 15:37-59, and 16:49-56; UE receives the DCI message in the PDCCH, with scheduling information comprising resource allocation; the resource allocation information is contained in the DCI format of the DCI, where the allocated resources are used for the UL transmission; thus, the UE determines the resource allocation information configured to transmit data according to the DCI format of the DCI). 
Although Moulsley ‘919 discloses determine determining the basic numerology configured to transmit the data according to a DCI format of the detected DCI, Moulsley ‘919 does not specifically disclose determine determining the basic numerology configured to transmit the data according to a mapping relationship between DCI formats and basic numerologies.
Qiubin ‘430 teaches determine determining the basic numerology configured to transmit the data according to a mapping relationship between DCI formats and basic numerologies (page 8, para 6-7; UE determines transmission parameters according to a correspondence relationship between scheduling information received via the control channel and the transmission parameters).
Qiubin ‘430, page 4, para 2-3).
Regarding claims 5 and 14, Moulsley ‘919 in combination with Qiubin ‘430 discloses all the limitations with respect to claims 4 and 13, respectively, as outlined above.
Further, Qiubin ‘430 teaches wherein the one or more actions further comprise: 
before determining the basic numerology configured to transmit the data according to the detected DCI, receive receiving indication information sent by the network device, the indication information being configured to indicate the mapping relationship between the DCI formats and the basic numerologies (page 8, para 6-7; UE receives from the base station the correspondence relationship between the scheduling information received via the control channel and the transmission parameters; UE determines the transmission parameters according to the correspondence relationship).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Moulsley ‘919 and Qiubin ‘430, that detects DCI configured to schedule data, to include Qiubin ‘430’s UE that receives from the base station the correspondence relationship between the scheduling information received via the control channel and the transmission parameters. The motivation for doing so would have been to support data transmission of multiple processes, where different processes can adopt different control channel configuration parameters (Qiubin ‘430, page 4, para 2-3).
Regarding claims 6 and 15, Moulsley ‘919 in combination with Qiubin ‘430 discloses all the limitations with respect to claims 4 and 13, respectively, as outlined above.
Further, Moulsley ‘919 teaches wherein at least one of the following applies:
different DCI formats correspond to different control information lengths, or DCI format indication bits in different DCI formats indicate different information (col. 15:46-64; DCI formats include DCI bits that indicate DCI message selection from a set of preconfigured DCI messages; thus, the DCI format indication bits in different DCI formats indicate different information; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claims 7 and 16, Moulsley ‘919 in combination with Qiubin ‘430 discloses all the limitations with respect to claims 4 and 13, respectively, as outlined above.
Further, Moulsley ‘919 teaches wherein, when different DCI formats correspond to different basic numerologies (col. 10:47-54 and 15:37-59; the UE decodes the received PDCCH message to decode the DCI format of a number of DCI formats, where the DCI formats are predefined; thus, different DCI formats correspond to different formats) and
the different DCI formats comprise the same control information field (col. 15:46-64; DCI formats include DCI bits that indicate DCI message selection from a set of preconfigured DCI messages; thus, different DCI formats comprise the same control information field that comprises the DCI indication bits), at least one of the following applies:
the same control information field occupies different numbers of bits in different DCI; or
the same control information field indicates different contents in the different DCI formats (col. 15:46-64; DCI formats include DCI bits that indicate DCI message selection from a set of preconfigured DCI messages; thus, the DCI format indication bits in different DCI formats indicate different content information; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claims 8 and 17, Moulsley ‘919 in combination with Qiubin ‘430 discloses all the limitations with respect to claims 7 and 16, respectively, as outlined above.
Further, Moulsley ‘919 teaches wherein the control information field comprises at least one of the following : a control information field configured to indicate physical resource allocation, a control information field configured to indicate an Acknowledgment (ACK)/Negative Acknowledgment (NACK) feedback timing, a control information field configured to indicate frequency hopping configuration,
a control information field configured to indicate a Modulation Coding Scheme (MCS) (col. 16:49-57; DCI comprises a modulation and coding scheme; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art),
a control information field configured to indicate a subframe structure, or a control information field configured to indicate Demodulation Reference Signal (DMRS) configuration.
10.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moulsley ‘919, in view of Wong ‘326 (US 2017/0311326, “Wong ‘326”).
Regarding claims 9 and 18, Moulsley ‘919 in combination with Qiubin ‘430 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
However, Moulsley ‘919 in combination with Qiubin ‘430 does not specifically disclose wherein the basic numerology comprises at least one of the following parameters: a subcarrier 
Wong ‘326 teaches wherein the basic numerology comprises at least one of the following parameters: 
a subcarrier spacing (para 84; DCI message includes a field that indicates subcarrier spacing; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art),
a number of subcarriers under a specific bandwidth, a number of subcarriers in a Physical Resource Block (PRB), an Orthogonal Frequency Division Multiplexing (OFDM) symbol length, a number of points of Fourier transform or inverse Fourier transform configured to generate an OFDM signal, a number of OFDM symbols in a Transmission Time Interval (TTI), a number of TTIs in a specific time length, or a length of a signal prefix.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Moulsley ‘919 and Qiubin ‘430, that detects DCI configured to schedule data, to include Wong ‘326’s DCI message includes a field that indicates subcarrier spacing. The motivation for doing so would have been to address radio communications challenges for NB-IoT devices deployed indoors or in remote locations (Wong ‘326, para 5).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lv U.S. Pub. No. 2012/0127938 – Multi-frame scheduling method
Love U.S. Pub. No. 2012/0263117 – Reducing channel interference
Guan U.S. Pub. No. 2014/0086184 – Receiving and sending scheduling information
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474